[Cite as Mason City School Dist. Bd. of Edn. v. Warren Cty. Bd. of Revision, 138 Ohio St. 3d
153, 2014-Ohio-104.]




MASON CITY SCHOOL DISTRICT BOARD OF EDUCATION, APPELLEE, v. WARREN
                COUNTY BOARD OF REVISION ET AL., APPELLEES;
                SQUIRE HILL PROPERTIES II, L.L.C., APPELLANT.
  [Cite as Mason City School Dist. Bd. of Edn. v. Warren Cty. Bd. of Revision,
                        138 Ohio St. 3d 153, 2014-Ohio-104.]
Taxation—Real-property valuation—Failure to serve notice of appeal on a
        dispensable party is not a jurisdictional defect—Board of tax appeals’
        failure to address recency finding made by board of revision requires
        remand.
   (No. 2012-2107—Submitted October 8, 2013—Decided January 21, 2014.)
            APPEAL from the Board of Tax Appeals, No. 2009-K-2364.
                               ____________________
        KENNEDY, J.
        {¶ 1} In this appeal from the Board of Tax Appeals (“BTA”), we
consider the motion to dismiss filed by appellee Mason City School District
Board of Education and the appeal filed by appellant, Squire Hill Properties II,
L.L.C. Squire Hill advances four propositions of law:


                1. The decision of the Board of Tax Appeals is a nullity
        because Squire Hill was denied due process in not being provided
        constitutionally required notice and an opportunity to be heard.
                2. The decision of the Board of Tax Appeals must be
        reversed because the Board abused its discretion when it failed to
        continue the hearing after being informed that Wasserpach no
        longer owned the property.
                           SUPREME COURT OF OHIO




              3. The decision of the Board of Tax Appeals must be
       reversed because Mason failed to meet its burden of proof to
       overcome the record established at the Warren County Board of
       Revision.
              4. The decision of the Board of Tax Appeals must be
       reversed because the Board lacked authority and had no evidence
       to support increasing the valuation of the property without notice
       to Squire Hill.


       {¶ 2} Addressing the motion to dismiss first, for the reasons stated
below, we conclude that the motion lacks merit, and it is denied. Turning to the
issues Squire Hill raises on appeal, we reject the contention that under these
circumstances, the BTA was required to give Squire Hill notice of the BTA
hearing. We agree with Squire Hill, however, that the BTA erred by not properly
considering the finding of the Warren County Board of Revision (“BOR”) that the
2006 sale was not recent in regard to the tax-lien date. We therefore vacate the
BTA’s decision and remand for further proceedings.
                                PROCEEDINGS
       {¶ 3} The property at issue is a one-story, multitenant retail structure
called the “Shops at Deerfield South” located in the Mason City School District.
For tax-year 2008, the county auditor assigned a value of $5,035,790 to the
property.
       {¶ 4} On January 22, 2009, the former owner of the property,
Wasserpach IV, L.L.C., filed a valuation complaint for tax-year 2008, seeking a
reduction from the auditor’s valuation to $3,000,000 (an amended complaint filed
June 5, 2009, sought further reduction). The stated grounds for the reduction
were “decreased profitability resulting from decreased market rents, large
vacancies, lower rental income, and increased property expenses.” The school




                                       2
                                    January Term, 2014




board filed a countercomplaint that pointed to the December 2006 sale price of
$5,350,000, but it asked that the auditor’s valuation, which was slightly lower
than the sale price, be retained.
       {¶ 5} The BOR held a hearing on August 12, 2009, and issued a decision
that reduced the value to $3,353,900. That decision relied on a specific finding
that the December 2006 sale was not recent, because of the sudden increase in
vacated units—from fully leased to 57 percent vacant—between the sale date and
the tax-lien date, an event that two members of the BOR, the county auditor and
the county treasurer, believed to be linked to market conditions.
       {¶ 6} The school board then appealed to the BTA, which held a hearing
on April 18, 2012. At the hearing, the examiner noted that the county appellees
had waived appearance. Counsel for the former property owner Wasserpach had
also contacted the examiner and indicated that Wasserpach would not appear,
because Wasserpach had surrendered title to the property in lieu of foreclosure.
Counsel for the school board did appear and argued in favor of considering the
December 2006 sale price and of reverting to the auditor’s somewhat lower
valuation.
       {¶ 7} The BTA issued its decision on November 16, 2012. The BTA
relied on case law to conclude that the December 2006 sale price, $5,350,000,
was the value of the property as of January 1, 2008. The BTA stated that “[i]n the
absence of evidence demonstrating why such sale should not be relied upon to
establish the subject property’s value for tax purposes, we will not engage in
conjecture as to bases for its rejection.” Mason City School Dist. Bd. of Edn. v.
Warren Cty. Bd. of Revision, BTA No. 2009-K-2364, 2012 WL 6026708, *2
(Nov. 16, 2012). The BTA decision makes no mention of the BOR’s explicit
findings regarding the recency issue. Instead, the BTA confined itself to the
observation that the sale, having occurred a little less than 13 months before the
lien date, was close enough in time to be regarded as recent. Id. at fn. 2.



                                            3
                             SUPREME COURT OF OHIO




       {¶ 8} After the BTA issued its decision, Squire Hill appealed to this
court. Because Squire Hill had acquired the property after the BTA hearing and
before the BTA issued its decision, it had standing to appeal under the second
paragraph of R.C. 5717.04, 2009 Sub.H.B. No. 1, which permits a current owner
who was not a party before the BTA to appeal. The school board has filed a
motion to dismiss on the grounds that Squire Hill failed to serve Wasserpach, the
former owner that was identified as a party at the BTA. The school board has
also filed an appellee brief opposing Squire Hill’s propositions of law.
                               MOTION TO DISMISS
       {¶ 9} We must first address the motion to dismiss filed by the school
board. The school board asserts that the court lacks jurisdiction because Squire
Hill failed to serve the notice of appeal on Wasserpach as an appellee according to
the requirements of R.C. 5717.04. See Olympic Steel, Inc. v. Cuyahoga Cty. Bd.
of Revision, 110 Ohio St. 3d 1242, 2006-Ohio-4091, 852 N.E.2d 178.
                                       A. Facts
       {¶ 10} Wasserpach was a previous owner of the property, and Wasserpach
filed the valuation complaint that initiated the proceedings at the BOR. As a
result, Wasserpach became a party-appellee at the BTA when the school board
appealed the BOR’s decision. See R.C. 5717.01 (requiring the board of revision
to give notice of an appeal to the BTA to “all persons * * * who were parties to
the proceeding before” the board of revision); former Ohio Adm.Code 5717-1-
03(B), 2004-2005 Ohio Monthly Record 6-1714, effective Jan. 14, 2005
(permitting “[a]ny party before the board of revision, who desires to participate in
an appeal before the board of tax appeals as an appellee” to enter an appearance).
Indeed, Wasserpach did enter a formal appearance through counsel at the BTA.
Furthermore, the record indicates that Wasserpach surrendered title to the
property to another entity some time before the BTA convened its evidentiary




                                         4
                                January Term, 2014




hearing. Squire Hill also asserts that Wasserpach dissolved in December 2010 and
attaches documentation to that effect from the secretary of state’s office.
       {¶ 11} The school board and Squire Hill both assert—without any support
in the record—that Wasserpach surrendered title to the property in June 2010,
while the BTA proceeding was pending, to an entity called Viking Partners
Deerfield, for no consideration. Viking Partners then transferred the property to
Squire Hill for $3,200,000 in July 2012—after the BTA hearing but four months
before a decision was issued.
       B. Because Squire Hill prosecutes this appeal as the new owner,
       the failure to serve a former owner is not a jurisdictional defect
                          1. The Olympic Steel doctrine
       {¶ 12} Relying on Olympic Steel, 110 Ohio St. 3d 1242, 2006-Ohio-4091,
852 N.E.2d 178, the school board asserts that as a jurisdictional prerequisite to
pursuing its appeal, Squire Hill ought to have joined and served Wasserpach as an
appellee before this court.
       {¶ 13} In Olympic Steel, the court held that service of the notice of appeal
on the tax commissioner as an appellee, as prescribed by paragraph six of former
R.C. 5717.04, 2009 Sub.H.B. No. 1, constitutes a jurisdictional prerequisite to
pursuing the appeal from a BTA decision in a board-of-revision case to this court.
       {¶ 14} The rationale of Olympic Steel is as follows. Paragraph six of
former R.C. 5717.04 identifies those persons who “shall be made appellees”: “all
persons to whom the decision of the board appealed from is required by [R.C.
5717.03] to be sent, other than the appellant.” The statute required that the notice
of appeal must be served on those persons: “Unless waived, notice of the appeal
shall be served upon all appellees by certified mail.”
       {¶ 15} For its part, R.C. 5717.03(B) addresses the following question:
When it issues a decision in an appeal from a board of revision, to what persons
must the BTA send its decision? The statute says that the decision shall be sent to



                                          5
                             SUPREME COURT OF OHIO




the following: “all persons who were parties to the appeal before the board, to the
person in whose name the property is listed, or sought to be listed, if such person
is not a party to the appeal, to the county auditor of the county in which the
property involved in the appeal is located, and to the tax commissioner.”
       {¶ 16} Reading R.C. 5717.03 with former R.C. 5717.04: an appellant
must join as an appellee and serve the appeal on (i) all parties to the BTA appeal
(other than the appellant itself), (ii) the owner if the owner was not a party, (iii)
the county auditor, and (iv) the tax commissioner.
       {¶ 17} In Olympic Steel, we held that the “appellant’s failure in this case
to comply with its statutory obligation to serve the notice of appeal on the Tax
Commissioner in the prescribed manner deprives this court of jurisdiction to
consider the appeal.” After Olympic Steel, the court held that the service must be
initiated within the time for filing an appeal. Berea City School Dist. Bd. of Edn.
v. Cuyahoga Cty. Bd. of Revision, 111 Ohio St. 3d 1219, 2006-Ohio-5601, 857
N.E.2d 145, ¶ 2. We have also held that identifying a party as an appellee in the
notice of appeal is not a jurisdictional requirement; it is jurisdictionally sufficient
if the party is served. HK New Plan Exchange Property Owner II, L.L.C. v.
Hamilton Cty. Bd. of Revision, 121 Ohio St. 3d 1224, 2009-Ohio-1110, 903
N.E.2d 643, ¶ 2.
       {¶ 18} Although most cases in which we have applied Olympic Steel
involve a failure to serve the tax commissioner, three involve the failure to serve a
later owner. It is a jurisdictional defect if a former property owner who is a party
at the BTA fails to serve a later owner, when that later owner had been identified
as such in the record of the BTA case. Columbus City School Dist. Bd. of Edn. v.
Franklin Cty. Bd. of Revision, 114 Ohio St. 3d 1224, 2007-Ohio-4007, 871 N.E.2d
602; accord Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision,
116 Ohio St. 3d 1220, 2007-Ohio-6664, 879 N.E.2d 774 (declining to dismiss
because Columbus should be applied prospectively). However, a new owner need




                                          6
                                 January Term, 2014




be served only if the record in the BTA case identifies the new owner. HK New
Plan, ¶ 4.
       {¶ 19} This case reverses the fact pattern just discussed: a current owner
who failed to serve a prior owner has appealed. The question is whether the
different circumstances of the present case have a different jurisdictional
consequence. We hold that they do.
   2. Serving a dispensable party under R.C. 5717.04 is not a jurisdictional
   prerequisite, because it does not run to the core of procedural efficiency
       {¶ 20} In opposing dismissal, Squire Hill argues that R.C. 5717.04
requires service on persons “other than the appellant” and that Wasserpach should
be deemed an “appellant” that need not be served as an appellee. Squire Hill also
argues that serving Wasserpach, an entity that had surrendered title to the property
and then dissolved, is a futile act and that the law does not require futile acts.
       {¶ 21} We agree that the circumstances of this case call for a different
conclusion than the previously mentioned cases. We have held that compliance
with statutory appeal requirements is jurisdictional only when those requirements
“run to the core of procedural efficiency.” Akron Std. Div. of Eagle-Picher
Industries, Inc. v. Lindley, 11 Ohio St. 3d 10, 12, 462 N.E.2d 419 (1984) (failure
to verify a reassessment petition was not jurisdictional because the verification
requirement did not run to the core of procedural efficiency); compare Shinkle v.
Ashtabula Cty. Bd. of Revision, 135 Ohio St. 3d 227, 2013-Ohio-397, 985 N.E.2d
1243, ¶ 17-18 (requirement that complainant state amount of value at issue was
jurisdictional because it ran to the core of procedural efficiency); Austin Co. v.
Cuyahoga Cty. Bd. of Revision, 46 Ohio St. 3d 192, 194, 546 N.E.2d 404 (1989)
(R.C. 5717.01’s requirement that an appeal to the BTA be filed at the board of
revision “provides that agency with statutory notice of the appeal” so that it may
fulfill its duty to “notify all parties of the appeal and transmit to the BTA a
transcript of the board’s proceedings”); see also Nucorp, Inc. v. Montgomery Cty.



                                           7
                             SUPREME COURT OF OHIO




Bd. of Revision, 64 Ohio St. 2d 20, 22, 412 N.E.2d 947 (1980) (complainant’s
failure to make supplemental disclosures within the time prescribed by statute
after the filing of the valuation complaint was not a jurisdictional defect).
         {¶ 22} While the Olympic Steel cases have not explicitly referred to the
core-of-procedural-efficiency concept, that concept is implicit in the holdings that
service of the notice of appeal on all the parties before the BTA is jurisdictional.
Procedurally, all interests must be notified so that each may participate in
litigating the value of the property—the owner interest in a lower value, the
school-district interest in a greater value, the county interest in proper valuation
generally, and the statewide-equalization interest represented by the tax
commissioner. In the present appeal, however, Squire Hill is presenting the case
for a lower valuation, which would have been Wasserpach’s interest.
         {¶ 23} The current owner, not a former owner, has the primary and
substantial interest in the valuation proceeding. It is the current owner’s interest
in the property that is subject to the tax lien imposed by R.C. 323.11. To protect
its title against foreclosure of the lien, Squire Hill will necessarily have to cover
any additional taxes that accrue as a result of the BTA’s reversing the BOR.
Moreover, if Squire Hill’s allegation that the county actually gave Wasserpach a
refund based on the BOR decision is true, it is likely that Squire Hill may be held
responsible for that amount if the BTA’s decision is sustained.
         {¶ 24} Plainly, service of the notice of appeal on the current owner by a
former owner is more important than service on the former owner by the current
owner.     As the court has observed, the procedural safeguards afforded the
property owner by the property-tax statutes “are in essence a codification of the
fundamental concepts of due process.” Columbus Apts. Assocs. v. Franklin Cty.
Bd. of Revision, 67 Ohio St. 2d 85, 89, 423 N.E.2d 147 (1981). The potential
deprivation of property through foreclosure of the tax lien directly affects the
current titleholder, not the former owner who has transferred the property.




                                          8
                                 January Term, 2014




          {¶ 25} We hold that the requirement that Squire Hill serve the former
owner Wasserpach did not run to the core of procedural efficiency, because
Wasserpach was dispensable as a party to the appeal. The current owner has the
primary interest in the property value, and the current owner is prosecuting the
appeal here. Moreover, the BTA was required to send the decision to Wasserpach
as a party under R.C. 5717.03(B), and the law presumes that a public agency has
performed its legal obligations. See Toledo v. Levin, 117 Ohio St. 3d 373, 2008-
Ohio-1119, 884 N.E.2d 31, ¶ 28, quoting State ex rel. Shafer v. Ohio Turnpike
Comm., 159 Ohio St. 581, 590, 113 N.E.2d 14 (1953) (“ ‘public boards * * * will
be presumed to have properly performed their duties’ ”). If Wasserpach had an
interest that was the subject of this litigation, that interest could have been
vindicated by appealing the BTA decision, but Wasserpach did not do so. Joining
Wasserpach as an appellee under these circumstances would be an empty
formality—an act of futility, as Squire Hill points out.
                        3. Our decision in Waterville is on point
          {¶ 26} Our holding that serving the notice of appeal on a dispensable
party is not a jurisdictional prerequisite is supported by our decision in Waterville
v. Spencer Twp., 37 Ohio St. 2d 79, 307 N.E.2d 542 (1974). In that case, several
political subdivisions dissatisfied with the allocation of local government funds
appealed to the BTA. After the BTA adjusted the allocation, two subdivisions
appealed to this court. In one of the appeals, the appellant, Waterville, failed to
join one of the other subdivisions, at whose expense Waterville had sought a
larger allocation.    The court dismissed that subdivision from the Waterville
appeal.
          {¶ 27} But the court declined to dismiss Waterville’s appeal entirely. The
court reasoned that “appellant’s failure to serve one named appellee diminishes
the number of parties before the court but does not affect its jurisdiction.” Id. at
82. In other words, Waterville could recover from the other subdivisions it had



                                          9
                             SUPREME COURT OF OHIO




served in the appeal while forgoing recovery against the subdivision that it had
failed to serve. Likewise, Squire Hill’s failure to join Wasserpach does not
deprive the court of jurisdiction to hear the appeal.
       {¶ 28} Therefore, we reject the school board’s jurisdictional challenge.
Squire Hill’s failure to serve the notice of appeal on the former owner
Wasserpach did not constitute a jurisdictional defect, because that service did not
“run to the core of procedural efficiency” under the case law. The motion to
dismiss is denied.
                          APPEAL OF THE BTA DECISION
       {¶ 29} We next proceed to consider the four propositions of law advanced
by Squire Hill. Propositions 1 and 2 both address due process and the jurisdiction
of the BTA to proceed to hear and decide the case before it. We reject Squire
Hill’s argument that the BTA decision is a nullity, because neither the statutes nor
due process required the BTA to continue its hearing and affirmatively serve a
new owner with notice of the appeal.
       {¶ 30} Propositions 3 and 4 both address the merits issue: Did the BTA
properly adopt the December 2006 sale price as the value of the property for tax-
year 2008? Our decision in Worthington City Schools Bd. of Edn. v. Franklin Cty.
Bd. of Revision, 124 Ohio St. 3d 27, 2009-Ohio-5932, 918 N.E.2d 972, is
controlling: the BTA failed to fulfill its duty to independently weigh evidence
and make findings concerning recency. We vacate the decision of the BTA and
remand for further proceedings.
                                      A. Facts
       {¶ 31} There is limited evidence of the December 2006 sale in the record.
At the hearing before the BOR on August 12, 2009, the county auditor stated on
the record that the property record card indicated that the property sold on
December 15, 2006, for $5,350,000. That statement refers to an actual notation
on the property record card. The parties have never contested the fact or timing of




                                          10
                               January Term, 2014




the sale or the amount of the sale price. Accordingly, we accept the stated facts
concerning the 2006 sale for purposes of deciding this appeal, despite the absence
of the usual elements of proof, such as the conveyance-fee statement, the deed,
and the sale contract.
       {¶ 32} At the BOR hearing, Wasserpach’s counsel appeared along with
the appraiser, Gene Manion. Counsel for the school board also appeared and
cross-examined Manion. Finding the cost and the sales-comparison approaches to
be inapplicable, and relying exclusively on an income approach, Manion
concluded that the value of the property on January 1, 2008, was $2,942,000.
Manion derived his estimation by first determining and then combining separate
values, one for the tenant-occupied portion of the premises and one for the
unoccupied portion of the premises. Manion testified at the BOR hearing that
although the property was 100 percent leased at the time of the December 2006
sale, it was 57 percent vacant on the lien date. No one contested that assertion.
            B. The BTA had no obligation to continue the hearing
                   or give notice to the new property owners
       1. Squire Hill had no statutory right to receive notice from the BTA
       {¶ 33} Squire Hill’s first proposition of law states that the BTA decision
“is a nullity because Squire Hill was denied due process in not being provided
constitutionally required notice and an opportunity to be heard.” The second
proposition appears to be a variant of the first: it asserts that the BTA erred by
not continuing the hearing until a new owner could be given notice and an
opportunity to participate. Squire Hill is mistaken on both counts.
       {¶ 34} In deciding this issue, we distinguish due process required by
statute from due process required by the United States Constitution. Only one of
the five cases that Squire Hill cites has a constitutional component; the others are
resolved entirely on statutory grounds. Neither the statutes nor the Constitution




                                         11
                             SUPREME COURT OF OHIO




required the BTA to postpone its proceedings, identify new owners, and summon
the new owners to a hearing.
       {¶ 35} In Columbus Apts. Assocs., 67 Ohio St. 2d 85, 423 N.E.2d 147, two
boards of education had filed valuation complaints and obtained increases in the
values of apartment properties. The owners had been notified of the board-of-
revision hearings and had been accorded the opportunity to participate. When,
however, the owners appealed the adverse decisions to the BTA, the BTA
dismissed because the owners had not filed complaints with respect to the
properties. R.C. 5717.01 expressly permitted appeals to be taken by “any person
* * * authorized by section 5715.19 of the Revised Code to file complaints,” but
the BTA construed that language to authorize appeals only by complainants.
       {¶ 36} We reversed. Noting that the statutes providing for notice to the
owner prohibited any increase without the owner having the opportunity to be
heard, we concluded that “it is the legislative intent to provide every procedural
safeguard for the taxpayer.” 67 Ohio St. 2d at 89, 423 N.E.2d 147. We observed
that the provisions dealing with procedures before boards of revision and in
appeals were a codification of the fundamental concepts of due process. Id. We
then reasoned that because “it is the owner’s, not the school board’s, property
which is the subject of the complaint * * * the owner is an indispensable party”
and that “the owner [should not] be denied the right to be a party upon an appeal
of a determination which materially affects his property interests.” Id. at 89-90.
       {¶ 37} Quite simply, Squire Hill cites no provision of law that requires the
BTA to give notice of its hearing to a new owner. R.C. 5717.01 states that in an
appeal from a board of revision, the BTA may “order the appeal to be heard on
the record and the evidence certified to it by the county board of revision, or it
may order the hearing of additional evidence.”        By rule, the BTA sensibly
provides that “[t]he board’s secretary or the designated assignment commissioner
may schedule each appeal for hearing, and written notice thereof shall be given to




                                         12
                                 January Term, 2014




the parties or their counsel of record by ordinary mail.” (Emphasis added.) Ohio
Adm.Code 5717-1-15(A). Under this rule, a current owner who is not a party to
the BTA proceeding need not be notified of the hearing. That pertains to both
Squire Hill and to Viking: Because neither Squire Hill nor Viking, the entity that
acquired the property from Wasserpach and conveyed it to Squire Hill, was a
party, the administrative rule did not require that either be notified.
 2. Squire Hill’s constitutional due-process claim has been “effectively waived”
       {¶ 38} Squire Hill alludes to, but does not develop, an argument that
constitutional due process required that it receive notice from the BTA. Squire
Hill cites absolutely no authority to support that theory—as indicated, the cases
cited involve statutory due process, and no statute requires what Squire Hill
demands. The absence of authority and argumentation based on constitutional
case law constitutes, all by itself, grounds for rejecting the due-process argument.
See Util. Serv. Partners, Inc. v. Pub. Util. Comm., 124 Ohio St. 3d 284, 2009-
Ohio-6764, 921 N.E.2d 1038, ¶ 53 (takings claim was “effectively waived” where
“[n]o argument is supplied regarding whether the relevant case law, applied to the
facts of this case, justifies a decision in [the appellant’s] favor”); In re Application
of Columbus S. Power Co., 129 Ohio St. 3d 271, 2011-Ohio-2638, 951 N.E.2d
751, ¶ 19 (“it is not generally the proper role of this court to develop a party’s
arguments”).
       {¶ 39} It was particularly important to present a developed argument in
this case, given that Squire Hill held no interest in the property at the time the
BTA held its hearing. Any injury Squire Hill has suffered would have arisen
from its own lack of diligence as a purchaser to inquire into the status of tax
proceedings. The BOR and BTA proceedings are matters of public record, and
Squire Hill could have entered an appearance and even intervened at the BTA had
it inquired into the status of the case and elected to make such a filing.




                                          13
                               SUPREME COURT OF OHIO




          {¶ 40} Squire Hill’s first and second propositions of law are therefore
denied.
            C. The BTA erred by ignoring the BOR’s recency finding
                 and by failing to independently weigh the evidence
          {¶ 41} Squire Hill’s third and fourth propositions of law address the
merits of its claim: Did the BTA err by adopting the December 2006 sale price as
the value of the property for tax year 2008? The third proposition of law focuses
on the school board’s failure to present evidence of the sale at the BTA, so that
the BTA had an insufficient basis for concluding that there was a December 2006
sale for a price of $5,350,000. Three arguments are advanced under the fourth
proposition of law; the third focuses on the lack of evidence regarding the recency
of the sale.
            1. The property record, together with the auditor’s statement
               at the BOR hearing, evidence the date and price of the sale
          {¶ 42} As Squire Hill asserts, the school board had the burden of proof at
the BTA, and it presented no proof of the December 2006 sale.                “Without
evidence [of the sale], [the school board] did not fulfill its burden to reverse the
decision of the BOR.”
          {¶ 43} The school board’s failure to present evidence of the sale at the
BTA does not mean that there is not sufficient evidence of the sale in the record.
The property record card contains a notation referring to the sale (as property
record cards typically do), and although that notation is somewhat ambiguous, the
auditor himself recited the pertinent facts of the sale—the time and price—at the
BOR hearing. At no time was that recitation contested; to the contrary, the parties
both presented arguments as if the sale was factual.
          {¶ 44} Under these circumstances, we conclude that the BTA had a
sufficient evidentiary basis for determining that there was a December 2006 sale
to Wasserpach for $5,350,000.




                                           14
                                January Term, 2014




             2. Tax tribunals have authority to determine a new value
              that is unrestricted by the values claimed by the parties
        {¶ 45} We also reject Squire Hill’s argument that the BTA had no
authority to adopt the sale price as the property value, because the school board
had requested reinstatement of the auditor’s original value instead of relying on
the sale price. We have held that “when performing an independent valuation, the
BTA is not bound by the values advocated by the parties.” Sapina v. Cuyahoga
Cty. Bd. of Revision, 136 Ohio St. 3d 188, 2013-Ohio-3028, 992 N.E.2d 1117,
¶ 28. The taxpayer’s valuation complaint “places neither minimum nor maximum
limitations on the [common pleas] court’s determination of value, and there are
none save the judicial requirement that the determination be supported by the
evidence.” Jones & Laughlin Steel Corp. v. Lucas Cty. Bd. of Revision, 40 Ohio
St.2d 61, 63, 320 N.E.2d 658 (1974); see Cleveland Elec. Illum. Co. v. Lake Cty.
Bd. of Revision, 80 Ohio St. 3d 591, 595, 687 N.E.2d 723 (1998) (rule stated in
Jones & Laughlin Steel is applicable to BTA appeals).
   3. The BTA failed to evaluate the BOR’s finding that the sale was not recent
        {¶ 46} Finally, Squire Hill faults the BTA for deeming the December
2006 sale recent to the January 1, 2008 valuation based on mere temporal
proximity and for not weighing the evidence contained in the BOR transcript. We
conclude that Squire Hill has stated grounds for vacating the decision of the BTA
and remanding for a proper review of the evidence regarding the recency of the
sale.
        {¶ 47} Unlike in most similar board-of-revision appeals, this case presents
an explicit finding that the presumption of recency of the sale had been rebutted
by facts. Both the auditor and the treasurer (the two members of the BOR
present) stated on the record that the sudden vacating of 57 percent of the
premises after the sale made the sale not indicative of the market on January 1,
2008. Yet the BTA treated recency as a mere question of how close the sale was



                                         15
                             SUPREME COURT OF OHIO




in time to the lien date—as if no special attention had been given to the issue at
the BOR.
        {¶ 48} In the past, when the BTA has not given the requisite attention to a
recency issue discussed by a board of revision, the court has vacated and
remanded. Worthington City Schools, 124 Ohio St. 3d 27, 2009-Ohio-5932, 918
N.E.2d 972, ¶ 34. We conclude that the same disposition is warranted in this
case.
        {¶ 49} The scope of remand under the particular circumstances of this
case differs from our earlier cases. In Worthington City Schools, we instructed
the BTA to determine the recency issue “in light of the entire record.” Id.
Because the parties had “had ample opportunity to present evidence,” we
instructed the BTA to “not take additional evidence on remand.” Id. Squire Hill,
however, is a new owner that did not have the opportunity to be heard before the
BTA.     See Columbus Apts. Assocs., 67 Ohio St. 2d at 89, 423 N.E.2d 147
(acknowledging “the legislative intent to provide every procedural safeguard for
the taxpayer” in board-of-revision appeals); see also Lancaster City Schools Bd.
of Edn. v. Fairfield Cty. Bd. of Revision, BTA No. 90-P-686, 1993 WL 105352,
*2 (Mar. 26, 1993) (acknowledging, under Columbus Apts. Assocs., a
“fundamental right of a property owner to participate in proceedings undertaken
to increase his property’s valuation”).       Moreover, by appealing the BTA’s
decision to this court, Squire Hill preserved its right to be heard on the subject of
the recency of the December 2006 sale.
        {¶ 50} Accordingly, the BTA on remand shall make Squire Hill a party-
appellee and shall take additional evidence regarding the recency of the December
2006 sale if Squire Hill requests it to do so. If Squire Hill does offer evidence
relating to recency, the school board shall have the opportunity to offer evidence
in rebuttal.




                                         16
                                 January Term, 2014




                                    CONCLUSION
          {¶ 51} For the foregoing reasons, we deny the school board’s motion to
dismiss and reject the jurisdictional and due-process arguments advanced by
Squire Hill. Because the BTA failed to properly consider the BOR’s finding and
weigh the evidence regarding recency of the sale, however, we vacate the BTA’s
decision and remand for further proceedings consistent with this opinion.
                                                                 Decision vacated
                                                             and cause remanded.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, and O’NEILL, JJ.,
concur.
          FRENCH, J., concurs in judgment only.
                              ____________________
          David C. DiMuzio, Inc., and Jennifer B. Antaki, for appellee Mason City
School District Board of Education.
          David P. Fornshell, Warren County Prosecuting Attorney, and Michael
Greer and Christopher A. Watkins, Assistant Prosecuting Attorneys, for appellees
Warren County Board of Revision and Warren County Auditor.
          Hemmer DeFrank, P.L.L.C., Scott R. Thomas, and Carlo R. Wessels, for
appellant.
                            ________________________




                                         17